Ostrander, J.
(dissenting). This court has used the words “absolute title” in describing the interest acquired by the State in lands sold for taxes after the statute period of redemption had expired. The opinions in which the words appear to have been given the largest meaning are, it seems to me, Allen v. Cowley, 128 Mich. 530, Hickey v. Rutledge, 136 Mich. 128, and Blake v. Grondin, 141 Mich. 104. There may be other cases in which the extent of the interest so acquired by the State is expressed otherwise than by the somewhat general formula “absolute title.” It is apparent that, if the tax law is to be construed and applied according to a notion that the interest of the landowner is completely divested when his land is sold and he has failed to redeem it, conclusions will be *592reached widely different from those arrived at in conformity with the idea that, until some one possessing the right to the entire beneficial interest in the land appears, there remains with the landowner an interest in the land of which he has not theretofore been divested. Whether construction shall proceed according to one or other of these notions is not determined by reasoning based upon what the legislature, in making a tax law, might have done. We know what the legislature has done, and construction, where it is necessary, must proceed upon the assumption that it has concluded the exercise of legislative power in this behalf. Indeed, if the legislature might have saved less to the landowner than it has, it is ground for an argument for, rather than against, the-proposition that it has not meant to divest him of all interest in the land except as an ultimate instead of an intermediate result of the enforcement of the law. To my mind, the idea most agreeable with reason is that so long as a beneficial interest in land, possessed by the owner of the original title, is left undisturbed and capable of being enjoyed by him, he has not lost it. So long as it is required that proceedings must be taken by the purchaser of the interest of the State before any person, other than the original owner, can acquire this beneficial interest, in which proceedings, at the option of the owner of the original title, the interest of such purchaser may be extinguished or acquired, the owner has not been divested of all interest in the land, whether such interest is called “title” or something else. The original title is the only title which is or ever was in existence which carried with it as a necessary incident to its owner the beneficial interest in the land.
Due process of law to deprive one of land means, I take it, something more than a legislative declaration that the title to land has been acquired by the State, when such declaration is coupled with the further one that, before the title so acquired- can draw to it any interest in the land which is beneficial, it must be offered to the land*593owner at a fixed price, be refused, and then enforced by judicial proceedings in which such title is to'some extent open to attack by the landowner. This court declared, in Corrigan v. Hinkley, 125 Mich. 125, that the owner of the title to State tax lands had not even a colorable right of entry, and that in taking possession he was a trespasser upon the lands described in his deed until he had complied with the statute requiring notice to be given to the owner. To the same effect is Huron Land Co. v. Robarge, 128 Mich. 686, and other decisions. See, also, O’ Connor v. Carpenter, 144 Mich. 240; Griffin v. Jackson, 145 Mich. 23; John Duncan Land & Mining Co. v. Rusch, 145 Mich. 1; Toolan v. Longyear, 144 Mich. 55; Adkin v. Pillen, 136 Mich. 682; Boucher v. Trembley, 140 Mich. 352. It is these and similar decisions which in my opinion support the proposition that the words “absolute title,” however many times employed, are conveniently descriptive, rather than legally definitive, of the extent of the interest conveyed to and possessed by the purchaser of State tax lands, and that it is open to the court to hold that the owner of the original title is not by sale of his lands for taxes and expiration of the period of redemption divested of all interest in the land. Under certain conditions, lands held as State tax lands may be deeded by the auditor general to the State, and be sold at the State land office. The State does not in this way acquire a new interest in the land, and is not a purchaser from the auditor general. It is a measure of convenience. The legislative notion seems to have been that such lands had ho longer any proprietor representing the original title — were abandoned. If inquiry develops the fact that the lands are occupied (if abandonment is negatived) the lands remain in the class known as State tax lands. It is only unoccupied lands which are so subject to disposition. Meagher v. Dumas, 143 Mich. 639. An unexpired right of redemption will make the deed to the State and from the State to the purchaser, under this provision of the *594law, ineffectual. Morse v. Auditor General, 143 Mich. 610.
If I am right in concluding that the owner of the original title has still an undivested interest in such lands, at least to the point of his abandonment of the lands, he is interested in the proceedings instituted for the purpose of connecting the beneficial interest in the land with the title acquired from the State — proceedings to divest him of his remaining interest, whatever it is. As the right of the State to treat the land as abandoned depends upon the ascertainment and declaration of a fact, the owner against whose interest the fact may be found ought not to be concluded without opportunity to be heard. Upon the trial of the instant case, plaintiff introduced in evidence a deed from the commissioner of the State land office, dated December 12, 1904, conveying the land. Defendant introduced a deed of the same land from the auditor general to the State under the provisions of section 12?, Act No. 206, Pub. Acts 1893, as amended by Act No. 10?, Pub. Acts 1899, dated September 21, 1904, and testimony undisputed to prove that by tenant defendants were in actual occupancy of the land from March 1, 1904, to the time of the trial. The land was not therefore abandoned land at the time the auditor general and commissioner of the State land office determined that it was abandoned, if the statute duty of those officers was performed, as we assume that it was. The deed from the commissioner to the plaintiff is prima facie evidence of title. Act No. 211, Pub. Acts 1905. This evidence was met, in my opinion, by the proof of actual occupancy of the land for more than six months before the deed was executed. Plainly, the statute does not mean that the owner in possession shall be dispossessed or be put in a position where he may be dispossessed by a false determination of the fact of occupancy. It is provided, however, that the determination, right or wrong, shall conclude him, unless he attacks it within six.months after it is made. Section 12? of the tax law, considered as a statute of limitations, is invalid *595because no notice, public or other, of the determination of abandonment, is provided for. It is invalid under the rule of O’Connor v. Carpenter, supra, because requiring the owner in possession to attack the determination that the land is abandoned. It is invalid as an attempt to divest the owner of the original title in possession of an interest in the land without hearing and without judicial investigation and determination. As matter of practice, adjoining, occupying owners of land, holding the same relations with the State, may be placed in wholly dissimilar positions as to their rights by a determination, made without notice, that the premises of one of them are abandoned. It is said that the right to question the validity of the title acquired from the State remains; but, in the case supposed, the right to pay the taxes and penalty after notice does not remain to one and does to the other of these adjoining owners. Also, it will be perceived that, if notice of the determination of abandonment should be received, the owner having the knowledge may pay the taxes, interest, and charges, have returned to him all invalid taxes, and discharge absolutely the interest of the State in the land.
The judgment should be reversed, and a new trial granted.